Title: From Thomas Jefferson to Samuel Leake, 9 March 1821
From: Jefferson, Thomas
To: Leake, Samuel


Sir
Monticello
Mar. 9. 21.
I have duly recieved your favor of Feb. 26. and am sorry it is not in my power to give you the least information on the subject of it’s enquiry. you have justly imagined that a lapse of half a century, filled up with business of various kinds would probably have erased the recollection of the circumstances you mention. they have so compleatly done it as not to have left a single trace of them in my memory. with my regrets at not being able to give you any information of them, I pray you to accept the assurance of my respect.Th: Jefferson